Appellant predicates his motion for rehearing upon two propositions; first being that the record reflects error in not granting a change of venue, the second that the evidence does not support the verdict.
The first proposition turns upon the question of whether this court can say from the record that the trial court abused his discretion in declining to order a change of venue. Two conflicting theories were presented to the court in the evidence heard upon the request for such change, presenting a situation upon which reasonable minds might differ as to the proper disposition of the motion. If the record reflected great difficulty in securing a jury, or that many jurors disqualified themselves because of opinions formed, it would add weight to appellant's contention. In the absence of such showing we think this court would scarcely be authorized in holding that the record shows an abuse of discretion on the part of the trial court.
In regard to the second proposition, it is one peculiarly resting with the jury. In order for us to hold with appellant's contention that the evidence is insufficient would amount to an assertion by us that taking all of the criminative circumstances in their strongest light that the jury had no evidence upon which to base their verdict. We think this would be going too far under the proven facts.
The motion for rehearing is overruled.